Exhibit 10.2




2019 LONG TERM INCENTIVE PROGRAM
AWARD AGREEMENT


pursuant to the


OWENS CORNING
2016 STOCK PLAN


RESTRICTED STOCK UNIT AWARD


OWENS CORNING, a Delaware corporation, has granted to [Participant Name] (the
“Holder”), as of [Grant Date] (the “Grant Date”), pursuant to the provisions of
the Owens Corning 2016 Stock Plan (the “Plan”), [Number of Shares Granted]
Restricted Stock Units (the “Units”) relating to shares of Common Stock
(“Stock”), upon and subject to the restrictions, terms and conditions set forth
below and in the Plan. Each Unit shall provide for the issuance and transfer to
the Holder of one share of Stock upon the lapse of the restrictions set forth in
Section 1 hereof. Upon issuance and transfer of the Stock subject to the Units
following the lapse of the Restriction Period, the Holder shall have all rights
incident to ownership of such Stock, including but not limited to voting rights
and the right to receive dividends. References to employment by the Company
shall also mean employment by a Subsidiary or Company Affiliate. Capitalized
terms not defined herein shall have the meanings specified in the Plan.


1. Restriction Period and Vesting.
(a)The Units shall vest and the restrictions shall lapse as follows: (i) 25% of
the Units shall vest and restrictions shall lapse on each anniversary of the
grant date (the “Vesting Dates”) until the Units are fully vested, or (ii)
earlier pursuant to this Agreement or in accordance with Section 6.8 of the Plan
(the “Restriction Period”). As used herein, the term “vest” shall mean no longer
subject to a substantial risk of forfeiture.
(b)If, prior to the end of the Restriction Period, the Holder’s employment with
the Company terminates by reason of death or Disability, the Units that are then
unvested shall vest in full, and restrictions shall lapse, as of the date of
such termination. If, after twelve months of service have been rendered and
prior to the end of the Restriction Period, the Holder’s employment with the
Company terminates by reason of Retirement, the portion of the Award that is
then unvested shall continue to vest after the date of such termination as if
the Holder’s employment with the Company continued until the end of the
Restriction Period.
(c)If, prior to the end of the Restriction Period, the Holder’s employment with
the Company terminates for any reason other than death or Disability, or
Retirement, the Units that are then unvested as of the effective date of the
Holder’s termination of employment shall be forfeited by the Holder and such
portion shall be cancelled by the Company.
(d)In the event of a Change in Control, as defined in the Plan, the Units shall
immediately vest in full and the restrictions shall lapse as provided in Section
6.8 of the Plan; provided, however, that in the event that (i) the Units
constitute the payment of nonqualified deferred compensation within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and (ii) the Change in Control does not constitute a “change in control event’
within the meaning of Section 409A of the Code, the Units shall not immediately
vest upon such Change in Control, but instead shall vest and be payable in
accordance with the vesting schedule set forth in clause (i) of Section 1(a)
hereof, or earlier pursuant to Section 1(b) hereof.






2. Rights as a Stockholder.


During the Restriction Period, the Holder shall have the right to accrue cash
dividends and other distributions (including, without limitation, a Common Stock
dividend or a Common Stock split), unless the award is subject to a deferral
election as described in Section 4.13 below, in which case dividend equivalents
will be accrued in the form of additional Units, with the increase in the number
of Units equal to the number of shares of Stock or fractional shares of Stock
that could be purchased with the dividends based on the value of the Stock at
the time such dividends are





--------------------------------------------------------------------------------

Exhibit 10.2


paid (“Credited Units”). Such cash dividends or Credited Units shall be subject
to the restrictions set forth in Section 1 hereof and shall be paid to the
Holder in the time and manner as provided under this Agreement. No dividends
will be credited with respect to record dates occurring prior the Grant Date, or
with respect to record dates occurring after the Holder forfeits the Units. The
Holder shall not be a stockholder of record with respect to the Stock underlying
the Units and shall have no voting rights with respect to such Stock during the
Restriction Period.
3. Withholding Taxes.
As a condition precedent to the delivery to the Holder of any shares of Stock
upon the lapse of the Restriction Period, the Holder agrees that all income or
other withholding taxes required under all applicable federal, state, local or
other laws or regulations (the “Required Tax Payments”) with respect to such
Stock shall be satisfied by the Company withholding from the Stock otherwise to
be delivered to the Holder pursuant to the Units having a Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments. No
certificate representing Stock shall be delivered to the Holder until the
Required Tax Payments have been satisfied in full.


4. Additional Terms and Conditions of Units.


4.1Units Subject to Acceptance of Agreement. The Units shall be null and void
unless the Holder shall accept this Agreement by executing it in an enforceable
manner, including through an electronic acceptance, in such form as is
determined to be acceptable within the discretion of the Committee.


4.2Agreement Not To Compete and Not To Solicit


(a)     In exchange for the consideration provided by the Company in this
Agreement, Holder agrees that, during the Covenant Period, Holder shall not,
without the prior written consent of the Company: i) become directly or
indirectly engaged or involved, as an owner, principal, employee, officer,
director, manager, independent contractor, consultant, representative, seller,
distributor, agent, advisor, , lender or in any other capacity, with or for any
Competitor of the Company or any Subsidiary; ii) participate in the research or
development, manufacture, and/or any business, fabrication, marketing, sale or
distribution of any products or services that are competitive with or similar to
any products or services then being developed, manufactured, fabricated,
marketed, sold or distributed by the Company or any Subsidiary; iii) directly or
indirectly, on behalf of Holder or any other person or entity, offer, market,
sell or distribute, or participate in offering, marketing, selling or
distributing any products or services that are competitive with or similar to
any products or services then offered , marketed, sold or distributed by the
Company or any Subsidiary to any customer of the Company or any Subsidiary, or
to Holder’s knowledge, potential customer of the Company or any Subsidiary; or
iv) directly or indirectly engage, or attempt to engage, on behalf of any
Competitor of the Company or any Subsidiary, any employee, independent
contractor, consultant, sales representative, vendor, supplier, distributor,
independent contractor, agent or other business relationship of the Company or
any Subsidiary, or engage in any other action that would reasonably be expected
to terminate or negatively impact any such business relationship of the Company
or any Subsidiary; provided, however, that Holder’s direct or indirect ownership
of less than 1% of the outstanding capital stock of a company whose capital
stock is listed on a national securities exchange or regularly traded in an
over-the-counter market, shall not be deemed to be a violation of this
Agreement. Notwithstanding any provision of the Plan or of this Agreement to the
contrary, any violation of this section by Holder shall result in the immediate
forfeiture and cancellation of the portion of the Units which are not vested as
of such date.


(b)     If any covenant or other term in this Agreement (including without
limitation any covenant in Section 4.2 hereof) is determined by a court of
competent jurisdiction to be wholly or partially unenforceable , Holder agrees
that: i) this Agreement or any portion hereof may be reformed so that such
covenant or other term is enforceable to the maximum extent permitted by law;
ii) such determination shall not be a bar to or in any way diminish the
Company’s right to enforce any such covenant or other term in any other
jurisdiction; and iii) the unaffected provisions of this Agreement shall be
unimpaired and shall remain in full force and effect. Without limiting the
generality of the foregoing, if any covenant in this Agreement shall be
determined by a court of competent jurisdiction to be unenforceable by reason of
its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may





--------------------------------------------------------------------------------

Exhibit 10.2


be enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extend in all other respect as to which it may be
enforceable, all as determined by such court..
(c)     Holder agrees that money damages would not be a sufficient remedy for
any breach of this Section 4.2 by Holder and that, in addition to all other
remedies which may be available to the Company, the Company shall be entitled to
specific performance and injunctive or other equitable relief as a remedy for
any such breach. Holder further agrees to waive any requirement for the securing
or posting of any bond in connection with any such remedy.
(d)    Holder agrees and acknowledges that (i) the services rendered by Holder
to the Company are special and of great value to the Company, (ii) the market
for the Company’s products and services is worldwide and the Company regularly
transacts business on a worldwide basis, (iii) the covenants contained in this
Section 4.2 are reasonable and necessary for the protection of the Company’s
legitimate business interests, (iv) the grant of the Units to Holder is good and
sufficient consideration for such covenants, and (v) Holder’s compliance with
such covenants will not preclude or unreasonably restrict Holder from engaging
in other activities for the purpose of earning a livelihood.


(e)     As used herein, i) the term “Competitor” means any person, or entity
that A) is engaged in, or that has plans to become engaged in the research,
development, manufacture, fabrication, marketing, sale or distribution of
products or services that are the same as, or serve a substantially similar
purpose or function as any products or services that were researched, developed,
manufactured, fabricated, marketed, sold, or distributed by any business unit of
the Company or any Subsidiary for which Holder performed any work or services at
any time during the last twenty-four (24) months during which Holder was
employed by Company or any Subsidiary and B) directly or indirectly conducts any
business operations anywhere within North America or anywhere else in the world
where Holder has engaged in business activities on behalf of the Company or any
Subsidiary: and ii) the term “Covenant Period” means the period ending on the
second anniversary of the date Holder’s termination of employment with the
Company or any Subsidiary, regardless of the circumstances relating to such
termination of employment (e.g., resignation, retirement, disability,
termination by the Company for cause, or termination by the Company without
cause).


4.3Nontransferability of Units. During the Restriction Period, the Units not
then vested may not be transferred by the Holder other than by will, the laws of
descent and distribution or pursuant to beneficiary designation procedures
approved by the Company. Except to the extent permitted by the foregoing, during
the Restriction Period, the Units may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Upon any attempt to sell, transfer, assign, pledge, hypothecate or encumber, or
otherwise dispose of such Units, the Units shall immediately become null and
void.


4.4Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of stock, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, or any other corporate transaction or event having an effect similar
to any of the foregoing, the number and class of securities subject to the Units
and the other terms of the Units, shall be appropriately adjusted by the
Committee. If any adjustment would result in a fractional security being subject
to the Units, the Company shall pay the Holder in connection with the vesting,
if any, of such fractional security an amount in cash determined by multiplying
such fraction (rounded to the nearest hundredth) by the Fair Market Value on the
Vesting Date. The decision of the Committee regarding any such adjustment shall
be final, binding and conclusive.


4.5Compliance with Applicable Law. The Units are subject to the condition that
if the listing, registration or qualification of the Stock subject to the Units
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting or delivery of Stock
hereunder, the Stock subject to the Units shall not vest or be delivered, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company agrees to use reasonable efforts to
effect or obtain any such listing, registration, qualification, consent or
approval. Further, Holder agrees that to the extent issuance of Stock in the
Holder’s jurisdiction is impossible,





--------------------------------------------------------------------------------

Exhibit 10.2


illegal, unauthorized, or in the Company’s discretion is imprudent or is
otherwise impracticable for any reason, that the Company may, in its discretion,
either deem the Units to be a cash award of equivalent cash value or may direct
the sale of all Stock subject to the Units and settle the Units in cash locally
with the Holder.


4.6Delivery of Certificates. Subject to the foregoing paragraph, promptly
following the vesting of the Units, in whole or in part, but in any event not
more than two and one-half months thereafter, the Company, subject to the
withholding provisions of Section 3, shall deliver or cause to be delivered one
or more certificates representing the number of vested shares of Stock
represented by the vested Units. The Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such delivery, except as
otherwise provided in Section 3.


4.7Award Confers No Rights to Continued Employment. The granting of the Units
does not entitle the Holder to any award other than that specifically granted
under the Plan, nor to any future award under the Plan or any similar plan. The
Units do not become part of the contract of employment or any other employment
relationship with the Holder’s employer, and the Units are not a guarantee of
continued employment. Moreover, the Units or any future awards do not become a
term or condition of employment. The Holder understands and accepts that the
Units granted under the Plan are entirely at the discretion of the Company and
that the Company retains the right to amend or terminate the Plan and/or the
Holder's participation therein, at any time, at the Company’s sole discretion
and without notice. The benefits and rights provided under the Plan are not, and
should not be considered part of the Holder’s salary or compensation for
purposes of any other calculation, including calculating any severance,
resignation, redundancy or other end of service payments, vacation, bonuses,
long-term service awards, indemnification, pension or retirement benefits, or
any other payments, benefits or rights of any kind, except as required by
applicable law. The Holder hereby waives any and all rights to compensation or
damages as a result of the termination of employment with the Company for any
reason whatsoever insofar as those rights result or may result from: (a) the
loss or diminution in value of any rights under the Plan; or (b) the Holder
ceasing to have any rights under, or ceasing to be entitled to any rights under,
the Plan as a result of such termination.


4.8Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Units and,
notwithstanding the default vesting treatment described above, to determine to
provide for either continued vesting or accelerated vesting of all or a portion
of the Units in the cases of the holder’s death, Disability, or Retirement.
Administration of the Units has been delegated to the Company. Any
interpretation, determination or other action made or taken by the Board or the
Committee, or the Company as its delegate, regarding the Plan or this Agreement
shall be final, binding and conclusive.


4.9Incorporation of the Plan. The Plan, as it exists on the date of this
Agreement and as amended from time to time, is hereby incorporated by reference
and made a part hereof, and the Units and this Agreement shall be subject to all
terms and conditions of the Plan and any subsequent amendments to the Plan. In
the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the terms of the Plan shall control. The Holder hereby
acknowledges receipt of a copy of the Plan.


4.10Value of Units and Common Stock. The Company makes no representation as to
the value of the Units. The Company is not responsible for any fluctuations in
the value of the Common Stock.


4.11Investment Representation. The Holder hereby represents and covenants that
(a) any Stock acquired upon the vesting of the Units will be acquired for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), unless such
acquisition has been registered under the Securities Act and any applicable
state securities law; (b) any subsequent sale of any such Stock shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation (i) is true
and correct as of the date of acquisition of any shares hereunder or (ii) is
true and correct as of the date of any sale





--------------------------------------------------------------------------------

Exhibit 10.2


of any such Stock, as applicable. As a further condition precedent to the
delivery to the Holder of any Stock subject to the Units, the Holder shall
comply with all regulations and requirements of any regulatory authority having
control of or supervision over the issuance of the Stock and, in connection
therewith, shall execute any documents which the Board or any committee
authorized by the Board shall in its sole discretion deem necessary or
advisable.


4.12Notices and Electronic Delivery. The Company may, in its sole discretion,
deliver any documents (other than certificates), notices or other communications
related to the Units and the Holder’s participation in the Plan by electronic
means. The Holder hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.


Any documents, notices or other communications which are not delivered
electronically pursuant to this section shall be in writing, and shall be deemed
to have been duly given when received, if delivered personally, or when mailed,
if sent by first class mail, postage paid, addressed as follows:
(a)if to the Company or the Committee, to the attention of the Vice President,
Total Rewards, Owens Corning World Headquarters, One Owens Corning Parkway,
Toledo, Ohio 43659, or to the attention of such other person or at such other
address as the Company, by notice to the Holder, may designate in writing from
time to time, and


(b)if to the Holder, at his address as shown on the records of the Company, or
at such other address as the Holder, by notice to the Company, may designate in
writing from time to time.




4.13Deferral of Units


i.Deferral Election. If the Holder made an election, in accordance with the
terms and conditions prescribed by the Company and Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), to defer the receipt of the Units
that would have otherwise vested pursuant to Section 1, such Units shall be
payable at the time and form elected by the Holder.


ii.Dividend Equivalents. Until the distribution of Units deferred pursuant to
this Section 4.13 (the “Deferral Period”), the Units shall continue to be
credited with dividend equivalents, as described in Section 2 hereof.


4.14Miscellaneous.


(e)Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall,
upon the death of the Holder, acquire any right hereunder in accordance with the
Plan.
(f)Counterparts. This Agreement may be executed in one or more counterparts, all
of which taken together shall constitute one Agreement.
(g)Entire Understanding. The Plan and this Agreement constitute the entire
agreement and understanding between the parties with respect to the matter
described herein and supersede all prior and contemporaneous agreements and
understandings, oral and written, between the parties with respect to such
subject matter; provided, however, that the covenants contained in Section 4.2
shall complement and shall be in addition to, and shall not supersede similar
covenants made by Holder to the Company or any Subsidiary in the
Agreement-Protection of Owens Corning Proprietary Interests or the Intellectual
Property Agreement if Holder has executed such an agreement.
(h)Modification. No modification or waiver of any of the provisions of this
Agreement shall be effective unless in writing and signed by the party against
whom it is sought to be enforced.
(i)Waiver. The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any





--------------------------------------------------------------------------------

Exhibit 10.2


continuing or succeeding breach of such provision, a waiver of the provision
itself, or a waiver of any right under this Agreement.
(j)Fees and Expenses; Legal Compliance. The Company shall pay all fees and
expenses necessarily incurred by the Company in connection with this Agreement
and will from time to time use its reasonable efforts to comply with all laws
and regulations which, in the opinion of counsel to the Company, are applicable
thereto.
(k)Governing Law. This Agreement shall be governed and construed and the legal
relationships of the parties determined in accordance with the laws of the State
of Delaware without reference to principles of conflict of laws.
(l)Data Privacy. By signing this Agreement, including by way of electronic
acceptance by means acceptable to the Company of the Agreement, the Holder
explicitly consents to the collection, processing, and transfer (electronically
or otherwise) of personal data by the Company, the Holder’s employer, and any
third parties as necessary. Moreover, the Holder explicitly acknowledges and
agrees that personal data (including but not limited to Holder’s name, home
address, telephone number, employment status, tax identification number, and
data for tax withholding purposes) may be transferred to third parties assisting
the Company with the implementation of the Plan. The Holder expressly authorizes
such transfer to and processing by third parties. Furthermore, the Holder
explicitly consents to the transfer of the Holder’s personal data to countries
other than his or her country of employment. The Company will take reasonable
measures to keep the Holder’s personal data private, confidential, and accurate.
The Holder may obtain details with respect to the collection and transfer of his
or her personal data in relation to the Plan participation and may also request
access to and updates of such personal data, if needed, by contacting his or her
local Human Resources contact.
(m)Award Subject to Clawback. The Holder hereby acknowledges that these Units
are subject to forfeiture, recovery by the Company or other action pursuant to
any clawback or recoupment policy which the Company may adopt and maintain from
time to time, including without limitation any such policy which the Company may
be required to adopt under the Dodd-Frank Wall Street Reform and Consumer
Protection Act and implementing rules and regulations thereunder, or as
otherwise required by law.
(n)Company to Reserve Stock. The Company shall at all times prior to the
expiration or termination of the Units reserve and keep available, either in its
treasury or out of its authorized but unissued Stock, the full number of shares
of Stock subject to the Units from time to time.
(k)    Compliance with Section 409A of the Code.
(i)To the extent applicable, it is intended that the Agreement and the Plan
comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to the
Holder. The Agreement and the Plan shall be administered in a manner consistent
with this intent, and any provision that would cause the Agreement or the Plan
to fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by Section 409A of the Code and may be made
by the Company without the consent of the Holder).
(ii)To the extent the Holder has a right to receive payment pursuant to this
Agreement, the payment is subject to Section 409A, and the event triggering the
right to payment does not constitute a permitted distribution event under
Section 409A(a)(2) of the Code, then notwithstanding anything to the contrary in
this Agreement, issuance of Stock in payment of the Units will be made, to the
extent necessary to comply with Section 409A of the Code, to the Holder on the
earliest of: (1) the date of the end of the Restriction Period with respect to
such Stock; (2) the Holder’s “separation from service” with the Company
(determined in accordance with Section 409A of the Code), provided, that if the
Holder is a “specified employee” (within the meaning of Section 409A of the
Code), the Holder’s date of payment of the Units pursuant to this clause (ii)
shall be the date that is six months after the date of the Holder’s separation
of service with the Company; (3) the Holder’s death; (4) the Holder’s permanent
disability (within the meaning of Section 409A(a)(2)(C) of the Code); or (5) a
change in control event (within the meaning of Section 409A of the Code).
(iii)Reference to Section 409A of the Code will also include any regulations, or
any other guidance, promulgated with respect to such Section by the U.S.
Department of the Treasury or the Internal Revenue Service.
5.15    Provisions Relating to Non-U.S. Jurisdictions.





--------------------------------------------------------------------------------

Exhibit 10.2


(o)Local Compliance. The Holder remains personally responsible for any local
compliance requirements resulting from his or her receipt, ownership, and
subsequent sale of Common Stock, as well as the transfer of funds abroad, the
making of a foreign investment, and the opening or use of a U.S. brokerage
account in relation to his or her receipt of Common Stock. If the Units under
this Agreement are subject to China SAFE regulations, the Holder agrees to abide
by applicable requirements for disposal of vested Stock following termination of
employment and hereby affirmatively authorizes the Company to direct the sale or
disposal of Stock within 6 months following termination of employment in order
to comply with these requirements.
(b)    Exchange Rate Fluctuation. The Company is not responsible for any foreign
exchange fluctuations between the Holder’s local currency and the U.S. dollar.


(c)    Language Translation. To the extent that the Holder has been provided
with a translation of this Agreement, the English language version of this
Agreement shall prevail in case of any discrepancies or ambiguities due to
translation.


(d)    Cash Settlement Relating to Holders in certain Jurisdictions. The
delivery of Stock under this Agreement, if any, shall be effective only at any
applicable time as counsel to the Company shall have determined that the
issuance and delivery of such Stock is in compliance with all applicable laws
and regulations of such jurisdiction and the requirements of any securities
exchange on which such Stock is traded. Notwithstanding any other provision of
the Plan or this Agreement to the contrary, if at any time it is determined by
counsel to the Company that the issuance and delivery of Stock pursuant to this
Agreement to a Holder in such jurisdiction would for any reason be unenforceable
or prohibited as a matter of law or would result in material adverse
consequences for the Company or the Holder, then the Units shall instead be
settled in cash in an amount equal to the value of the Stock, determined using
the closing price on the Vesting Date, that would have been delivered under the
Units.
    


________________________________
Sign Name


________________________________
Print Name


________________________________
Date











